Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeff Lassen on 6/24/2022.
Previously withdrawn Claims 11, 13-17 are to be rejoined and amended with the following.

Please replace Claim 11 with the following:
11. The computer system of claim 10, wherein the execution of the computer-readable instructions further configure the computer system to:
rank the first video content relative to one or more other video contents that show the activity, wherein the first video content is ranked based on a language setting of the first video game player and a language setting of the user; and
select the first video content to be included in the information based on the ranking.
 
Please replace Claim 13 with the following:
13. The computer system of claim 10, wherein the execution of the computer-readable instructions further configure the computer system to:
rank the first video content relative to one or more other video contents that show the activity, wherein the first video content is ranked based on a characteristic of the first video game player in the video game and a characteristic of the user in the video game.
 
Please replace Claim 14 with the following:
14. The computer system of claim 10, wherein the execution of the computer-readable instructions further configure the computer system to:
rank the first video content relative to one or more other video contents that show the activity, wherein the first video content is ranked based on a difficulty setting associated with the first game play of the first video game player in the video game and a difficulty setting associated with a game play of the user in the video game.
 
Please replace Claim 15 with the following:
15. The computer system of claim 10, wherein the first video content indicates a completion time of the activity by the first video game player, and wherein the execution of the computer-readable instructions further configure the computer system to:
rank the first video content relative to one or more other video contents that show the activity, wherein the first video content is ranked based on the completion time.
 
Please replace Claim 16 with the following:
16. The computer system of claim 10, wherein the execution of the computer-readable instructions further configure the computer system to:
rank the first video content relative to one or more other video contents that show the activity, wherein the first video content is ranked based on microphone audio of the first video game player being available with the first video content.
 
Please replace Claim 17 with the following:
17. The computer system of claim 10, wherein the execution of the computer-readable instructions further configure the computer system to:
	determine a success rate of the first video content, wherein the success rate is determined by at least:
	receiving, after a presentation of the first video content to a third video game player and before receipt of another identifier of a different activity completed by the third video game player in the video game, second data including the identifier of the activity and indicating a successful completion of the activity by the third video game player, and
	updating the success rate based on the second data; and
rank the first video content relative to one or more other video contents that show the activity, wherein the first video content is ranked based on the success rate.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 10, and 18, the closest prior art Zahn in view of Thompson teaches: 1
Page 6 of 18Appl. No. 16/687,410Attorney Docket No.: 090619-1157027 4accessing first video content of a first game play of a first video game player in a video 5game, wherein the first video content is associated in a data store with an identifier of an activity 6completed by the first video game player in the video game and with data indicating an outcome of completing the activity, wherein the identifier 8of the activity is included in program code of the video game; 9accessing second video content of a second game play of a second video game player in 10the video game, wherein the second video content is associated in the data store with the 11identifier of the activity, 12 receiving an event generated by the program code of 13the video game indicating that the outcome is a successful completion of the activity; 14determining, from a definition of the activity in the program code of the video game and 15through a hierarchy, that the activity is a parent of sub-activities.
The prior art failed to teach: 16generating information about the activity and sub-activities, wherein the information 17includes links to video portions of the first video content and the second video content, wherein 18the video portions correspond to the sub-activities as shown in the first video content and the 19second video content; and 20presenting the information in a user interface to a user, wherein upon selection by the 21user of a first link of the links associated with a first sub-activity of the sub-activities, the user 22interface displays the first video content to the user starting at a first video portion showing a 23completion of the first sub-activity by the first video game player and an option to view the 24second video content starting at a second video portion showing a completion of the first sub- 25activity by the second video game player.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715